Citation Nr: 0940343	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  08-15 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for a 
left knee disorder, to include as secondary to service-
connected disabilities.

2.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a cervical spine disorder, to include as 
secondary to service-connected disabilities and, if so, 
whether service connection is warranted for the claimed 
disorder.

3.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right hip and thigh disorder, to include 
as secondary to service-connected disabilities and, if so, 
whether service connection is warranted for the claimed 
disorder.

4.	Entitlement to service connection for dyspepsia, to 
include as secondary to service-connected disabilities.

5.	Entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected 
disabilities.

6.	Entitlement to service connection for a right arm 
disorder, to include as secondary to service-connected 
disabilities.

7.	Entitlement to an initial compensable evaluation for a 
scar of the right shoulder.

8.	Entitlement to a compensable evaluation for bursitis of 
the right elbow.

9.	Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the lumbar spine.

10.	Entitlement to a compensable 
evaluation for a corneal abrasion of the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

The Veteran had active military service from March 1973 to 
March 1976 and from March 1977 to March 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August and December 2007 and March 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

The Veteran testified before the undersigned Veterans Law 
Judge at a June 2009 hearing conducted via videoconference.  
A transcript of the hearing is of record.

The issues of whether new and material evidence has been 
submitted with regards to a claim for service connection for 
a left knee disorder and entitlement to service connection 
for a right arm disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	At the June 17, 2009, Board hearing, prior to the 
promulgation of a decision in the appeal, the Veteran 
withdrew the appeal of the issue of entitlement to a 
compensable evaluation for residuals of a corneal abrasion 
of the right eye.

2.	A March 1996 rating decision denied the Veteran's claims 
of entitlement to service connection for a cervical spine 
and right hip disorder.  The Veteran was notified of his 
appellate rights, but did not file a notice of 
disagreement within one year of the rating decision.

3.	Evidence submitted since the March 1996 rating decision, 
not previously considered, relates to an unestablished 
fact necessary to substantiate the Veteran's claim of 
service connection for a cervical spine disorder and is 
not cumulative of the record prior to the March 1996 
denial.

4.	Evidence submitted since the March 1996 rating decision, 
not previously considered, relates to an unestablished 
fact necessary to substantiate the Veteran's claim of 
service connection for a right hip and thigh disorder and 
is not cumulative of the record prior to the March 1996 
denial.

5.	The competent evidence of record indicates the Veteran's 
currently diagnosed dyspepsia was proximately caused by 
treatment received for his service-connected disabilities.

6.	A right knee disorder was not proximately caused or 
chronically worsened by the Veteran's service-connected 
disabilities. 

7.	A cervical spine disorder was not manifested in active 
service; any current cervical spine disorder is not 
otherwise etiologically related to such service nor was it 
proximately caused or chronically worsened by the 
Veteran's service-connected disabilities.

8.	A right hip and thigh disorder was not manifested in 
active service; any current right hip and thigh disorder 
is not otherwise etiologically related to such service nor 
was it proximately caused or chronically worsened by the 
Veteran's service-connected disabilities.

9.	The Veteran's service-connected scar of the right shoulder 
is manifested throughout the appeal period by a stable and 
pain free scar of 3.75 square centimeters; there is no 
limitation of motion, loss of function, adherence to 
underlying tissue or skin ulceration shown.

10.	The Veteran's service-connected bursitis of the right 
elbow is manifested throughout the appeal period by no 
more than subjective complaints of painful motion and 
objective evidence of full range of motion of the forearm; 
there is no competent evidence of ankylosis of the elbow 
or impairment of the ulna or radius.

11.	The Veteran's service-connected degenerative disc 
disease of the lumbar spine is manifested by no more than 
subjective complaints of pain, difficulty standing and 
sitting and fatigability and objective evidence of 
degenerative disc disease with extension limited by pain 
to 20 degrees of motion; there is no objective evidence of 
ankylosis of the lumbar spine or incapacitating episodes 
having a total duration of at least two weeks during a 
twelve-month period.


CONCLUSIONS OF LAW

1.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to a 
compensable evaluation for residuals of a corneal abrasion 
of the right eye.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2009).

2.	The March 1996 rating decision which denied the Veteran's 
claims of entitlement to service connection for a cervical 
spine disorder and right hip disorder is final.  38 
U.S.C.A. § 7105(c) (West 2002).

3.	Evidence received since the March 1996 rating decision in 
connection with the Veteran's claim of entitlement to 
service connection for a cervical spine disorder is new 
and material and the claim of service connection for a 
cervical spine disorder is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009).

4.	Evidence received since the March 1996 rating decision in 
connection with the Veteran's claim of entitlement to 
service connection for a right hip disorder is new and 
material and the claim of service connection for a right 
hip disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).

5.	Dyspepsia is proximately due to the Veteran's service-
connected disabilities.  38 U.S.C.A. § 1113 (West 2002); 
38 C.F.R. § 3.310 (2009).

6.	A right knee disorder is not proximately due to or 
aggravated by the Veteran's service-connected 
disabilities.  38 U.S.C.A. §  1113 (West 2002); 38 C.F.R. 
§  3.310 (2009).

7.	A cervical spine disorder was not incurred in or 
aggravated by active service, nor is it proximately due to 
or aggravated by the Veteran's service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

8.	A right hip and thigh disorder was not incurred in or 
aggravated by active service, nor is it proximately due to 
or aggravated by the Veteran's service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

9.	The criteria for an initial compensable evaluation for a 
right shoulder scar have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7802 
(2008).

10.	The criteria for a compensable evaluation for bursitis 
of the right elbow have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5206-5207 
and 5213 (2009).

11.	The criteria for an evaluation in excess of 10 percent 
for degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5242-5243, General Rating 
Formula for Diseases and Injuries of the Spine (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2009).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

Initially, the Board observes that as the issue of whether 
new and material evidence has been received has been resolved 
in the Veteran's favor, analysis of whether VA has satisfied 
the duties to notify and assist is not in order with respect 
to the issue of new and material evidence is not necessary.  
See generally Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decisions currently on 
appeal.  The RO's December 2006, May and December 2007 and 
April 2008 notice letters advised the Veteran what 
information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claims with appropriate 
evidence.  The letters also included notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  Finally the letters 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  The duty 
to notify the Veteran was satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103. 

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  
All post-service VA and private treatment records identified 
by the Veteran have also been obtained.  The Veteran has not 
identified any additional evidence that should be obtained 
prior to a Board decision.  Therefore, VA's duty to further 
assist the Veteran in locating additional records has been 
satisfied.  The Veteran was afforded VA examinations in May 
2007, January 2008 and July 2008.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2009); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

I.	Residuals of Corneal Abrasion

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his authorized representative. 38 
C.F.R. § 20.204 (2009).  The appellant has withdrawn the 
issue of entitlement to a compensable evaluation for 
residuals of a corneal abrasion of the right eye; hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review this issue and the appeal is 
dismissed.

II.	New and Material Evidence

The RO initially denied the Veteran's claims of service 
connection for a cervical spine disorder and right hip 
disorder in March 1996.  The RO considered service treatment 
records and October and February 1996 VA examination reports 
in its denial.  The RO determined that service connection for 
a cervical spine disorder and right hip disorder was not 
warranted because the Veteran did not then suffer from a 
chronic disorder of either the cervical spine or right hip.  
The Veteran was notified of this decision and of his 
procedural and appellate rights by letter in April 1996.  He 
did not complete an appeal of this decision.  Thus, it is 
final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2009).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the Veteran 
filed her claims seeking to reopen in November 2007, the 
Board has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the March 1996 RO decision 
includes private treatment records and a January 2008 VA 
examination report.  Significantly, the January 2008 VA 
examination report indicates the Veteran currently suffers 
from degenerative disc disease of the cervical spine and 
bursitis of the right hip.  As noted above, at the time of 
the March 1996 denial, the RO found that the Veteran did not 
then suffer from a disorder of the cervical spine or right 
hip.

The Board concludes that the January 2008 VA examination 
report is new and material.  It was not previously of record 
at the time of the March 1996 rating decision.  It is not 
cumulative of prior record because it provides an indication 
of a current diagnosis of a cervical spine and right hip 
disorder.  Previously, the record contained no such current 
evidence.  The evidence is therefore relevant and probative 
and raises a reasonable possibility of substantiating the 
claims.  This VA examination report, presumed credible, bears 
substantially upon the specific matters under consideration 
as it relates to an unestablished fact necessary to 
substantiate the claims and raises a reasonable possibility 
of substantiating the claims. Consequently, the Veteran's 
claims are reopened.

III.	Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Alternatively, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2009).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); see 
also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  When aggravation 
of a Veteran's non- service-connected condition is 
proximately due to or the result of a service-connected 
condition, the Veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen, supra.


Dyspepsia

The Veteran contends that his gastrointestinal disorder, 
currently diagnosed as dyspepsia, is proximately due to or 
has been aggravated beyond its normal progression by the 
Veteran's service-connected disorders.  Specifically, he 
contends that his dyspepsia is due to his being prescribed 
naproxen for his multiple joint disorders.  Initially, the 
Board observes the Veteran has not asserted, nor does the 
record indicate, that the Veteran's current disorder is 
directly related to his active service.  As such, the Board 
will not discuss direct service connection in the instant 
case.

The evidence of record indicates the Veteran first began to 
experience dyspepsia, manifested by symptoms of heartburn, in 
November 2007.  These symptoms have continued intermittently, 
improving with decreased use of naproxen.  Significantly, the 
Veteran was provided a VA examination in January 2008 to 
determine any etiological relationship between the Veteran's 
service-connected disabilities, to include the prescription 
of naproxen, and his dyspepsia.  In this regard, the VA 
examiner opined that it is at least as likely as not that the 
Veteran's current gastrointestinal condition is due to 
medications taken for his service-connected conditions.  The 
VA examiner noted that the Veteran's heartburn began when he 
started taking naproxen, and improved when he reduced the 
medication.

In light of the January 2008 VA examination report, the Board 
finds that that the competent evidence of record contains a 
medical nexus which indicates that medication prescribed to 
treat the Veteran's service-connected disorders is the 
proximate cause of the Veteran's dyspepsia.  In light of such 
evidence, the Board concludes that service connection for a 
non-service-connected disability as proximately due to a 
service-connected disability is warranted.  38 C.F.R. § 
3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Right Knee, Cervical Spine and Right Hip/Thigh Disorders

The Veteran maintains that he currently suffers from 
disorders of the cervical spine and right hip and thigh as a 
direct result of his active service.  Alternatively, he 
contends that his current right knee, cervical spine and 
right hip and thigh disorders are proximately due to, or have 
been aggravated by, his service-connected disabilities, 
specifically his right ankle and lumbar spine disabilities.  
As noted above, the Board has found that new and material 
evidence has been submitted with respect to the Veteran's 
claims of service connection for a cervical spine and right 
hip and thigh disorder, and the Board will now address these 
claims on the merits.  Finally, the Board observes the 
Veteran does not assert his right knee disorder is directly 
related to his active service.  See June 2009 Board hearing 
transcript.  As such, the Board will not discuss direct 
service connection with respect to this issue.

With respect to direct service connection, while the evidence 
reveals that the Veteran currently suffers from degenerative 
disc disease of the cervical spine and bursitis of the right 
hip, the competent, probative evidence of record does not 
etiologically link the Veteran's current disabilities to his 
service or any incident therein.  Service treatment records 
indicate the Veteran complained of neck pain in June 1987 
after performing sit-ups, diagnosed as a muscle strain.  In 
addition, the Veteran complained of right hip pain in January 
1990, diagnosed as a probable contusion.  However, there is 
no indication the Veteran was diagnosed with a chronic 
disorder of the cervical spine or right hip and thigh in 
service.  In this regard, the Board observes an October 1995 
VA examination report, completed six months following the 
Veteran's separation from active service, indicates the 
Veteran did not then suffer a disability of the cervical 
spine or right hip and thigh.  As such, the Board finds the 
Veteran did not suffer a chronic cervical spine or right hip 
and thigh disorder during active service.

With respect to secondary service connection, the Veteran 
contends that his currently diagnosed musculoligamentous 
strain of the right knee, degenerative disc disease of the 
cervical spine and bursitis of the left hip were proximately 
caused by his service-connected right ankle and lumbar spine 
disorders.  Alternatively, he argues that these disorders 
have been aggravated by his service-connected disabilities.

In conjunction with his claim, the Veteran was afforded a VA 
examination in January 2008, during which the examiner noted 
the Veteran's reported history of injury in service and his 
current complaints.  After physically examining the Veteran, 
the VA examiner stated that the Veteran's degenerative disc 
disease is not as likely as not related to military service, 
as a long-standing injury and debility from a neck injury in 
service would likely cause degenerative change, and, as of 
1995, x-rays were normal.  Further, the VA examiner opined 
that the Veteran's current cervical spine disorder is not due 
to, nor has been aggravated by, his service-connected 
disabilities.  In this regard, the examiner noted that there 
is no medical indication traumatic arthritis of the ankle 
and/or lumbar spine would cause or aggravate neck pain.

With respect to the right knee, the VA examiner found that 
neither the Veteran's service-connected right ankle or lumbar 
spine disorders caused or aggravated the Veteran's right knee 
disorder.  Specifically, the VA examiner noted that the 
Veteran ambulates without any difficulty whatsoever; if his 
gait were antalgic, it would possibly cause symptoms arising 
from other joints.  However, as the Veteran's gait is not 
antalgic, his current knee disorder is not secondary to his 
service-connected disabilities.

Finally, with respect to the Veteran's right hip and thigh 
disorder, the VA examiner found that the Veteran's current 
hip disorder is an isolated issue and has no bearing on his 
other joints.  Therefore, the VA examiner opined that it is 
less likely than not the Veteran's current bursitis of the 
right hip is secondary to his service-connected disabilities.  
Finally, the VA examiner opined that the muscle spasm in the 
right thigh is due to flexion of the right knee.  However, as 
discussed herein, the Veteran's right knee disorder is not 
service-connected.

In sum, the Board finds that there is no evidence of a 
chronic cervical spine or right hip and thigh disorder in 
service.  The threshold question therefore is whether there 
is sufficient medical evidence to establish an etiological 
link between the Veteran's current disorders and his active 
service.  The preponderance of the evidence is against this 
aspect of the Veteran's claim.  Furthermore, the Veteran has 
produced no competent evidence or medical opinion in support 
of his claim that his current disabilities are etiologically 
related to his active service or to his service-connected 
disabilities.  However, a VA examiner has opined that his 
cervical spine disorder is not due to military service, and 
that his cervical spine, right knee and right hip and thigh 
disorders are not due to, nor have they been aggravated by, 
the Veteran's service-connected disabilities.  

The Board acknowledges that the Veteran himself has claimed 
his currently diagnosed right knee, cervical spine and right 
hip and thigh disorders either arise from his active service 
or, in the alternative, are etiologically related to his 
service-connected right ankle and lumbar spine disorders.  
However, the Board notes that as a layman, the Veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection. Lathan v. Brown, 7 
Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
right knee, cervical spine and right hip and thigh disorders, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107 (West 2002).

IV.	Increased Evaluation

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999) (pertaining 
to claims involving initial evaluations).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Right Shoulder Scar

The Veteran's service-connected scar on the right shoulder 
has been assigned an initial noncompensable evaluation 
pursuant to 38 C.F.R. § 4.118 (2009).  Initially, the Board 
notes that 38 C.F.R. § 4.118 was amended during the pendency 
of this appeal.  73 Fed. Reg. 54,708-54,712 (October 23, 
2008).  Pertinent to this appeal, the amended criteria are 
only applicable to "applications for benefits received by VA 
on or after October 23, 2008."  Id. at 54,708.  Thus, there 
is no impact on the Veteran's current claim for benefits, 
which was received by VA in May 2007.

Under Diagnostic Code 7802, scars other than head, face or 
neck, that are superficial and do not cause limitation of 
motion warrant a 10 percent evaluation if an area of 144 sq. 
inches (929 sq. cms) or greater is covered.  A superficial 
scar is one not associated with underlying tissue damage.  
Id. at Note (1).

In reviewing the evidence of record, the Board finds that an 
initial compensable for the Veteran's right shoulder scar is 
not warranted in the instant case at any point during the 
appeal period.  In this regard, a May 2007 VA skin 
examination indicates the Veteran's scar has a maximum width 
of 0.25 centimeters and a maximum length of 15 centimeters, 
for a maximum total area of 3.75 square centimeters.  As 
noted above, a 10 percent evaluation requires an area of 929 
sq. centimeters or greater.  Furthermore, the May 2007 VA 
examination report indicates the scar is stable and pain 
free, does not cause limitation of motion or loss of 
function, does not adhere to underlying tissue nor exhibits 
skin ulceration or breakdown over the scar.  As such, a 
compensable evaluation is not warranted under Diagnostic 
Codes 7801, 7803 or 7804.

Under these circumstances, the Board finds that an initial 
compensable evaluation is not warranted at any point during 
the appeal period.  The Board notes that it considered 
whether staged ratings are appropriate.  See Fenderson, 
supra.  However, there is no competent evidence that the 
Veteran's service-connected disability warrants an increased 
initial evaluation at any point during the appeal period.  
Absent any competent evidence of symptomatology warranting a 
higher evaluation than that assigned, the preponderance of 
the evidence is against the Veteran's claim, and the instant 
appeal must be denied.  38 U.S.C.A. § 1155.

Bursitis of the Right Elbow

The Veteran contends he is entitled to a compensable 
evaluation for his service-connected bursitis of the right 
elbow.  He essentially contends that he experiences 
increasing pain and loss of motion due to this disability.

In this case, the Veteran was assigned a noncompensable 
evaluation Diagnostic Code 5019-5211.  See 38 C.F.R. § 4.27 
(2009) (hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen).  
The Board observes that Diagnostic Codes 5206 and 5207, 
pertaining to limitation of motion of the forearm, and 5213, 
pertaining to impairment of supination and pronation, are 
also applicable to the Veteran's appeal.

Diagnostic Codes 5206 and 5207 provides for a 50 percent 
evaluation where flexion of the major forearm is limited to 
45 degrees of motion, or extension is limited to 110 degrees.  
Flexion of the forearm limited to 55 degrees or extension 
limited to 100 degrees warrants a 40 percent evaluation.  A 
30 percent evaluation is warranted where flexion of the 
forearm is limited to 70 degrees or extension is limited to 
80 degrees. Flexion of the forearm limited to 90 degrees or 
extension limited to 75 degrees warrants a 20 percent 
evaluation.  Finally, a 10 percent evaluation is warranted 
where flexion of the forearm is limited to 100 degrees or 
extension is limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5206-5207 (2009).

Diagnostic Code 5213, pertaining to impairment of supination 
and pronation, provides for a 30 percent evaluation where 
pronation of the major forearm is lost beyond the middle of 
the arc.  A 20 percent evaluation is warranted where 
pronation of the forearm is lost beyond the last quarter of 
the arc and the hand does not approach full pronation.  
Finally, a 10 percent evaluation is warranted where 
supination of the major forearm is limited to 30 degrees or 
less.  38 C.F.R. § 4.71a, Diagnostic Code 5213 (2009).

Normal range of motion of the elbow is from zero to 145 
degrees of motion.  38 C.F.R. § 4.71, Plate I.  Normal 
forearm pronation is 80 degrees, and normal supination is 85 
degrees of motion.  Id.

As noted above, the Veteran has been assigned a 
noncompensable evaluation for his right elbow disability.  
Having considered the evidence of record, the Board finds 
that the Veteran is not entitled to a compensable evaluation 
for his right elbow disability at any point during the appeal 
period.  In this regard, the Board notes that the Veteran's 
right elbow disability is manifested by subjective complaints 
of pain and objective evidence of full range of motion of the 
forearm on flexion, extension, supination and pronation.  
There is no evidence of ankylosis of the elbow, nor is there 
evidence of impairment of the ulna or radius.

With regards to range of motion testing, a May 2007 VA 
examination found the Veteran exhibited full flexion and 
extension from zero to 145 degrees and full pronation to 80 
degrees, with no additional loss of motion due to pain or 
repetitive use.  A January 2008 VA examination report 
indicates the Veteran exhibited full flexion and extension 
from zero to 145 degrees and full pronation and supination of 
80 and 85 degrees, respectively, each without pain, weakness, 
fatigue or incoordination of the right elbow.  Finally, a 
July 2008 VA examination also noted the Veteran as having 
full flexion and extension from zero to 145 degrees, with 
full pronation and supination to 80 and 85 degrees, 
respectively.  The VA examiner noted that repetitive motion 
resulted in mild discomfort, but no weakness, fatigue or 
incoordination.

Applying the range of motion measurements to the diagnostic 
criteria outlined above, the evidence demonstrates the 
Veteran is not entitled to a compensable evaluation for 
orthopedic manifestations of his right elbow disability.  38 
C.F.R. § 4.71a, Diagnostic Codes 5206, 5207 and 5213.  A 
compensable is not warranted as there is no medical evidence 
of flexion of the forearm limited to 100 degrees or less, 
extension of the forearm limited to 45 degrees or more, or 
compensable limitation of supination or pronation of the 
right forearm.  Id.  In addition, as noted above, there is no 
objective evidence of ankylosis of the elbow or impairment of 
the radius or ulna.  See generally 38 C.F.R. § 4.71a, 
Diagnostic Codes 5205-5213 (2009).

In light of the above, the Board finds that the Veteran is 
not entitled to a compensable evaluation for his service-
connected right elbow disability at any point in the appeal 
period.  The Board has considered whether the benefit of the 
doubt rule applies to the present appeal.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  However, a preponderance of the evidence is against 
a higher evaluation; thus, this rule does not apply and the 
claim for an increased evaluation for bursitis of the right 
elbow must be denied.

Degenerative Disc Disease of the Lumbar Spine

The Veteran's lumbar spine disability is rated according to 
38 C.F.R. § 4.71a, Diagnostic Code 5242, which is applicable 
to degenerative arthritis of the lumbar spine.  Degenerative 
arthritis is to be evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine.  The Board notes 
that, as the Veteran has been diagnosed with degenerative 
disc disease, Diagnostic Code 5243, pertaining to 
intervertebral disc syndrome, is potentially applicable to 
the Veteran's claim.  Intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating.

Finally, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, the 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm guarding or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of the height warrants a 10 
percent rating.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees. The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation. The normal combined range of motion of 
the thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes contained in Diagnostic Code 5243 
provides for a 20 percent evaluation when there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation is contemplated when there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation is contemplated for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. Note (2).

The Veteran has been assigned an evaluation of 10 percent for 
his lumbar spine disability.  Having considered the evidence 
of record, the Board finds that the Veteran is not entitled 
to an evaluation in excess of 10 percent for his lumbar spine 
disability at any point during the appeal period.  In this 
regard, the Board notes that the Veteran's lumbar spine 
disability is manifested by subjective complaints of pain, 
difficulty standing and sitting and fatigability and 
objective evidence of degenerative disc disease with 
extension limited by pain to 20 degrees.  There is no 
evidence of limitation of flexion or ankylosis of the 
thoracolumbar spine or the entire spine, nor is there 
evidence of incapacitating episodes having a total duration 
of at least two weeks during a twelve-month period.

With regards to range of motion testing, a May 2007 VA 
examination, taking into account pain, noted the Veteran as 
having full forward flexion from zero to 90 degrees, 
extension from zero to 20 degrees, lateral flexion from zero 
to 30 degrees bilaterally, and lateral rotation from zero to 
30 degrees bilaterally.  There was no additional limitation 
of motion due to fatigue, weakness, or lack of endurance 
noted.  A July 2008 VA examination noted the Veteran as 
having full forward flexion to 90 degrees, full extension to 
30 degrees, and full lateral flexion and rotation, each to 30 
degrees bilaterally.  The examiner noted that, with 
repetitive use, the Veteran experiences pain at 95 degrees of 
flexion.  However, as "full" flexion is 90 degrees, the 
Board finds that, even taking into account DeLuca, supra, the 
Veteran exhibits full flexion on examination.  

Applying the range of motion measurements to the general 
ratings formula, the above evidence demonstrates the Veteran 
is not entitled to an evaluation greater than 10 percent for 
orthopedic manifestations of his lumbar spine disability.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  An evaluation greater than 10 percent 
is not warranted as there is no medical evidence of forward 
flexion of the lumbar spine limited to 60 degrees or less, or 
a combined range of motion of the lumbar spine limited to 120 
degrees or less.  Id.  In addition, there is no objective 
evidence of ankylosis of the lumbar spine or of the entire 
spine during the appeal period.  Id.

The Board has also considered whether the Veteran is entitled 
to an evaluation in excess of 10 percent under the schedular 
criteria for intervertebral disc syndrome.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5243.  However, a higher evaluation is 
not warranted because there is no competent medical evidence 
of incapacitating episodes with a total duration of at least 
two weeks during a twelve-month period.  In fact, the July 
2008 VA examination report indicates the Veteran denied any 
incapacitating episodes or having been prescribed bed rest 
for his lumbar spine disorder.

Finally, the Board has considered whether a separate 
evaluation for neurological disability is warranted.  
However, the July 2008 VA examination report specifically 
indicates the Veteran exhibits no radiculopathy or 
neurological abnormalities in conjunction with his lumbar 
spine disorder.  In addition, the Board observes, there is no 
evidence of record that the Veteran suffers from bowel or 
bladder impairment as a result of his lumbar spine disorder.  
Thus, the Board finds that a separate evaluation for 
neurological disability is not warranted with respect to the 
present appeal.

In light of the above, the Board finds that the Veteran is 
not entitled to an evaluation in excess of 10 percent for his 
service-connected lumbar spine disability at any point in the 
appeal period.  The Board has considered whether the benefit 
of the doubt rule applies to the present appeal.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  However, a preponderance of the evidence is 
against a higher evaluation; thus, this rule does not apply 
and the claim for an increased evaluation for degenerative 
disc disease of the lumbar spine must be denied.

Additional Considerations

The Board acknowledges the Veteran's contention that the VA 
examinations discussed above are inadequate for rating 
purposes as they did not include the use of a goniometer as 
required by 38 C.F.R. § 4.46 (2009).  See June 2009 Board 
hearing transcript.  However, the Board observes the May 
2007, January 2008 and July 2008 VA examination reports each 
specifically indicate a goniometer was utilized in 
determining the Veteran's range of motion.  As such, the 
Board finds these examinations are adequate for rating 
purposes.

The Board also acknowledges the Veteran's contentions that 
his service-connected right shoulder scar, right elbow 
bursitis and degenerative disc disease of the lumbar spine 
warrant evaluations greater than those assigned herein.  
However, in determining the actual degree of disability, an 
objective examination is more probative of the degree of the 
Veteran's impairment.  Furthermore, the opinions and 
observations of the Veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. Part 4 with 
respect to determining the severity of his service-connected 
disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) and (2) (2009).

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
disabilities on appeal with the established criteria found in 
the rating schedule for these disabilities show that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

The issue of entitlement to a compensable evaluation for 
residuals of a corneal abrasion is dismissed.

New and material evidence having been submitted, the issue of 
entitlement to service connection for a cervical spine 
disorder is reopened; to this extent only, the appeal is 
granted.

New and material evidence having been submitted, the issue of 
entitlement to service connection for a right hip disorder is 
reopened; to this extent only, the appeal is granted.

Service connection for dyspepsia is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

Service connection for a right knee disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a right hip and thigh disorder is 
denied.

An initial compensable evaluation for a right shoulder scar 
is denied.

A compensable evaluation for bursitis of the right elbow is 
denied.

An evaluation in excess of 10 percent for degenerative disc 
disease of the lumbar spine is denied.


REMAND

The Veteran was previously denied service connection for a 
left knee disorder in a March 1996 rating decision.  This 
decision indicates that the Veteran's claim was denied due to 
the lack of a current diagnosis of a chronic left knee 
disability.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See also 38 C.F.R. § 3.156.

The Board observes that, following the Veteran's claim to 
reopen, he was not provided sufficient VCAA notice.  
Specifically, the December 2007 VCAA notice did not inform 
the Veteran of the basis for the prior RO denial, nor did it 
inform the Veteran of what constitutes new and material 
evidence.  That being said, the Board concludes that a remand 
is necessary to provide appropriate VCAA notice regarding the 
Veteran's request to reopen his claim.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

With respect to the Veteran's claim of service connection for 
a right arm disorder, during the development of his claim, 
the Veteran was provided a VA examination in January 2008.  
While the VA examiner provided an etiological opinion 
regarding secondary service connection, the examiner did not 
offer an etiological opinion as to whether the Veteran's 
current right arm disorder is directly related to any in-
service event or injury.

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) 
(2009); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to provide a medical examination, 
due process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 
Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green 
v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's 
duty to return an inadequate examination report "if further 
evidence or clarification of the evidence... is essential for 
a proper appellate decision").  As such, the Veteran must be 
provided a new VA examination to determine whether his 
current right arm disorder is etiologically related to his 
active service.

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with notice regarding 
what constitutes new and material evidence 
with regard to his claim of service 
connection for a left knee disorder.  
Specifically, the Veteran should be 
informed of the basis for the previous 
denial of benefits, as well as what 
evidence and information is necessary to 
reopen his claim of service connection for 
a left knee disorder.  See 38 C.F.R. 
§ 3.156; Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.	Schedule the Veteran for a VA examination 
to determine the etiology of his current 
right arm disorder.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that such a review was accomplished.  Any 
necessary testing should be accomplished.  
After reviewing the record and examining 
the Veteran, the examiner should provide a 
diagnosis for any current disorder of the 
right arm.  The examiner should also 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
any current right arm disorder is 
etiologically related to the Veteran's 
active service.  

A detailed rationale should be provided 
for all opinions.  Conversely, if the 
examiner concludes that an etiological 
opinion cannot be provided, he or she 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so. 

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


